1    ELIZABETH B. WYDRA (BAR NO. 218200)
     BRIANNE J. GOROD
2
     BRIAN R. FRAZELLE
3    ASHWIN P. PHATAK
     CONSTITUTIONAL ACCOUNTABILITY CENTER
4    1200 18th Street, NW, Suite 501
     Washington, D.C. 20036
5
     Tel.: (202) 296-6889
6    elizabeth@theusconstitution.org

7    Counsel for Amici Curiae Federal Courts Scholars
8

9                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION
11

12
      STATE OF CALIFORNIA, et al.,
13
                      Plaintiffs,                    Case Nos. 4:19-cv-00872-HSG,
14
              v.                                     4:19-cv-00892-HSG
15
      DONALD J. TRUMP, in his official capacity      Motion Hearing Date: Nov. 20, 2019
16    as President of the United States, et al.,     Time: 10:00 AM
17
                      Defendants.
18

19    SIERRA CLUB and SOUTHERN BORDER                ORDER GRANTING CONSENT
      COMMUNITIES COALITION,                         MOTION OF FEDERAL COURTS
20
                                                     SCHOLARS FOR LEAVE TO FILE
21                    Plaintiffs,                    AMICI CURIAE BRIEF IN
              v.                                     OPPOSITION TO DEFENDANTS’
22                                                   MOTIONS FOR PARTIAL
      DONALD J. TRUMP, in his official capacity      SUMMARY JUDGMENT
23
      as President of the United States, et al.,     REGARDING BORDER BARRIER
24                                                   PROJECTS UNDERTAKEN
                      Defendants.                    PURSUANT TO 10 U.S.C. § 2808
25

26

27

28


     ORDER GRANTING MOTION OF FEDERAL COURTS                                Case Nos. 4:19-cv-00872-HSG,
     SCHOLARS FOR LEAVE TO FILE AMICI CURIAE BRIEF                                    4:19-cv-00892-HSG
1            Upon consideration of the motion of federal courts scholars for leave to file as amici curiae
2
     in opposition to Defendants’ motions for partial summary judgment, it is hereby ORDERED
3
     that the motion is GRANTED. Counsel is directed to file federal courts scholars’ amici curiae
4
     brief on the docket in these matters.
5

6            IT IS SO ORDERED.

7

8
     Dated: 11/5/2019                                ____________________________
9                                                    Judge Haywood S. Gilliam, Jr.
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
     ORDER GRANTING MOTION OF FEDERAL                                              Case Nos. 4:19-cv-00872-HSG,
     COURTS SCHOLARS FOR LEAVE TO FILE AMICI CURIAE BRIEF                                    4:19-cv-00892-HSG
